Title: To James Madison from James Leander Cathcart, 30 August 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 11
						Sir,
						Frigate Adams at Sea August 30th. 1803.
					
					In my last communications Nos. 9 & 10, I intimated to you that I should be necessitated to draw upon the department of State for $20,000 in order to facilitate a negotiation between the United States and the Regency of Tripoli as it would have been of no service what ever but the reverse, to have proceeded to Tripoli without funds or credit.  The Bashaw as in a former instance would increase his demands in proportion to the lenght of time that must necessarily elapse between the agreement taking place & its completion & on the contrary would moderate his terms in proportion to the apparent certainty of our speedily complying with them.
					I likewise had the honor to inform you that I had taken my passage onboard a greek ship, in order to join our Squadron at Malta, to put in execution the Presidents orders of the 9th. of April.  Enclosured 1 to 6 will give you the particulars of the cash negotiation in detail, & my letter to Comodore Morris of the 1st. of August enclosure A, will inform you of the reasons which prevented my proceeding to Malta which eventually has been a fortunate circumstance
					On the 13th. inst. the whole American Squadron stationed in the mediterranean anchor’d in the road of Leghorn.  I went onboard the Comodore & presented him with enclosure A. and an extract from my instructions of the 9th. of April.  In course of conversation I found that after the termination of Comodore Morrises negotiation at Tripoli, that the John Adams had totally destroy’d a Tripoline Cruiser of 22 Guns which blew up & that the Squadron left the coast of Tripoli on the latter end of June, & has since been at Malta Messina & Naples.  Onboard the Newyork came as passengers Mrs. Morris & her two children, onboard the John Adams two Neapolitan princes, & onboard the Adams Mr. Smith late Minister at the Court of Portugal, who all arrived in the most perfect state of health.
					On the 15th. I sent Comodore Morris enclosure B, & receiv’d his answer to mine of the 1st. of Augt. enclosure C.  I can’t conceive what part of my letter he construes to allude to a suspension of his superintending Agency, but the very observation is sufficient proof of his Jealousy that any other person should be empower’d to negociate with the Barbary States but himself.  On the 16th. I wrote to Comodore Morris again (see enclosure D) in answer to his of the 15th. to which as well as to enclosure B he only gave me a verbal answer, specifying that it was not in his power to comply with my request, as it would interfere with prior arrangements & observed that he would endeavor to send me over to Tunis in the Adams & would order Captn. Campbell to remain three or four days for my dispatches; I gave the Comodore the perusal of my instructions & the Presidents letters to the Bashaw of Tunis.  My last letter of the 16th. naturally brought on a small explanation which was my wish.  I candidly inform’d the Comodore that I conceived that he had treated me very ill in having taken me all round the mediterranean & then sent me to Leghorn at the moment which offer’d for the puting my instructions into execution & his proceeding before Tripoli to negotiate without me, I inform’d him was an act which it was impossible for me to reconcile to my ideas of propriety; he declared he had not the least intention to wound my feelings, that he conceiv’d he could negotiate with those powers without my assistance & that consequently my services were unnecessary.  Of the result government are the best judges; though it is worthy of remark that in his communication to Mr. Nissen of the 5th. of June he acknowledges his being unacquainted with the usages of Barbary.  How extraordinary then doth it appear that at the moment he contemplated a negotiation he should refuse to accept the assistance of a person legally authorized by government for that purpose & who was perfectly acquainted with their views usages and intrigues.
	
					On the 17th. Comodore Morris gave me a detail of his negotiation with Tripoli in 19 Numbers, which I took a copy of but do not forward them as you can procure one from the Navy department.  You no doubt will compare them with the measures which I recommended & judge impartially upon the merit of each.  I shall confine myself to one simple observation; In my instructions of Augt. 22nd. 1802 of which Comodore Morris has a copy is the following paragraph.  “It cannot be unfair in a prosecution of a just war or the accomplishment of a reasonable peace to take advantage of the hostile co-operation of others; As far therefore as the views of the brother may contribute to our success the aid of them may be used for the purpose, should this aid be found inapplicable or his own personal object unattainable, it will be due to the honor of the United States, & to the expectations he will have naturally form’d to treat his disappointment with much tenderness & to restore him as nearly as may be to the situation from which he was drawn, or to make some other convenient arrangement that may be more eligible to him.  In case of a treaty of Peace with the ruling Bashaw of Tripoli, perhaps it may be possible to make some stipulation formal or informal in favor of the brother which may be a favorable alleviation of his misfortune.”
					Comodore Morris opens his negotiation with that Regency by betraying that unfortunate mans intentions to his brother the reigning Bashaw of Tripoli & thus signs his death warrant, as he has given under his sign manual that the Bey of Derna has solicited his aid against the present Bashaw which is sufficient cause to induce that Tyrant to destroy him, & will even justify him in so doing, as it is proof positive that altho he is not at this moment in open rebellion against the Bashaw, that he is only awaiting a proper opportunity to declare himself & has a party ready to join him when circumstances should appear most likely to promote his interests; I appeal to you, Sir if this conduct is either generous or consistent with the honor and dignity of the United States or the promises made by Comodore Morris to the said Bey of Dernas Agents when he was at Tunis in March last & whether it is not in direct violation of the Presidents instructions on that head: I most solemnly declare I would not have given this information to the Bashaw of Tripoli to have procured the United States a peace; for particulars see Come. Morrises negotiation with Tripoli Nos. 1 & 2 already forwarded to the Navy dept.  Thursday 18th. inst. Come. Morris dispatch’d the Schooner Enterprize to Malta in quest of a vessel sent with dispatches from the United States which had sail’d from Gibraltar some time before in quest of the Squadron.  On the 20th. I wrote a letter of which enclosure E. is the copy & requested Come. Morris to sign it which I intend to forward by land from Tunis to Tripoli, with such other communications as may appear most likely to promote our interests in that quarter copies of which shall be forwarded to the dept. of State in due season.
	
					Sunday 21st. Come. Morris set out for Florence in company with Mr. Smith in consequence of a decree of the French govt. declaring that all British manufactures & collonial produce shipp’d on board neutrals will not be admited to entry in any of the ports of the French Republic & that any goods of said description being found on board vessels of a neutral power within their ports will be confiscated. This decree induced the Come. to request the French general Olivier to inform him whether he consider’d the port of Leghorn a french port or not.  He answer’d in the affirmative and added that the decree of his government would be put in as full force at Leghorn as in any of the ports of France.  Come. Morrises motive for going to Florence is to know in what point of view the Queen of Etruria will consider genl. Olivieres declaration!  Poor woman; her answer I presume will be “Sir you see our situation.  The French troops are in possession of Leghorn.  I therefore must defer giving a decisive answer untill a more favorable opportunity.”
					Wednesday 24th. Saild the John Adams & Tripoline prize with some merchant vessels under convoy bound to the westward.  A few days ago a report was circulated here that two Tripolitan Cruisers were fited out at Algiers & had saild to cruize against our commerce.  If this report is true the John Adams will stand a fair chance to fall in with them.
					On the 27th. I embark’d on board the Adams Captn. Campbell & saild bound to Tunis, leaving the Newyork at Leghorn; on my arrival I will do myself the honor to communicate to you every occurence worthy your attention as well as the different stages of the negotiation; I intend dispatching a Courier to Tripoli immediately after my first audience from the Bashaw of Tunis, & I have some reason to hope that my negotiation with Tripoli will be attended with success, though I must candidly confess, that I would much sooner be employ’d in battering down their walls than in paying them money.
					In one of my former communications I inform’d you that Holland had promised to pay the Regency of Tripoli $80,000, as the price of peace.  This money was ready to be embark’d at Leghorn, but the last post from Amsterdam before my departure brought orders to the dutch Consul not to send said money as the war with Great Britain prevented their vessels from navigating the mediterranean.  Consequently the Bashaw of Tripolis friendship was not worth purchasing.
					You desired me to give you some information relative to an adequate compensation for Mr. Nissen. He has been very serviceable to us, and I recommend that a Letter of thanks accompanied with a snuff box adorn’d with the arms of the United States set in brilliants of the value of five or six hundred dollars may be sent him as a token of the Presidents approbation of his conduct; this would likewise be returning the King of Denmarks compliment who made a similar present to Mr. Eaton who had render’d the Danes some services at Tunis.
					I dont recollect anything else worthy your attention at present.  I therefore have the honor to subscribe myself with the most respectful esteem Sir Your most Obnt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
